Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Contact: Smadar Lavi Todd Fromer/Brad Nelson Investor Relations KCSA Strategic Communications 775-356-9029 212-896-1215/ 212-896-1217 slavi@ormat.com tfromer@kcsa.com / bnelson@kcsa.com Ormat Technologies Reports 2014 Third Quarter Results Net income attributable to the Company ’ s stockholders increased 27.5% to $16.5 million or $0.36 per share Adjusted EBITDA grew % and reached $ million RENO, Nevada, November 5, 2014 Ormat Technologies, Inc. (NYSE: ORA) announced today its financial results for the third quarter of 2014. Quarterly financial highlights and recent developments: ● Quarterly revenues increased 7.3% to $140.2 million compared to the third quarter of last year; ● Gross margin increased from 30.4% in the third quarter of 2013 to 39.6% in the third quarter 2014; ● Adjusted EBITDA grew 14.9% to $69.2 million in the third quarter 2014; ● Operating income grew 47.0% from $29.8 million in the third quarter of 2013 to $43.8 million; ● Net income attributable to the company's shareholders increased 27.5% compared to the third quarter 2013 and reached $16.5 million, or $0.36 per share; ● Obtained financing of $140 million for the construction of the McGinness Hills Phase 2 , which is expected to come online in Q1-2015; ● Signed 25-Year PPA and Steam Supply Agreements for the 35 MW Menengai Geothermal Project in Kenya; ● Signed $22.3 million Contract with the Utah Associated Municipal Power Systems (UAMPS) for a Recovered Energy Generation Project; and ● Declared a dividend of $0.05 per share. Isaac Angel, Ormat’s Chief Executive Officer, stated, "Ormat’s strong execution during the third quarter enabled the Company to deliver exceptional results and underscore its reputation as a leader in the geothermal industry. Our focus on expanding and optimizing our power plants combined with the new capacity that came on line in 2013 drove increased generation and improved our margins. The ongoing enhancement of our power plants will enable us to continue these positive trends going forward. In the product segment, the addition of Sarulla has enabled us to reach a robust backlog of approximately $ million. As those orders move through the manufacturing process and are delivered, we expect segment revenues to strengthen again in the fourth quarter.” Mr. Angel concluded, " My transition into the role of CEO has been seamless and I am pleased with the Company’s accomplishments during my first full quarter. As a result of our strong performance, we are raising the low end of our 2014 guidance and narrowing the range. We now expect total revenues to be between $550.0 million to $560.0 million with electricity revenues ranging from $375.0 million to $380.0 million and our product segment revenues to be between $175.0 million and $180.0 million." Financial Summary For the three months ended September 30, 2014, total revenues increased to $140.2 million from $130.7 million in the third quarter of 2013, an increase of 7.3%. Electricity revenues increased 15.2% to $102.5 million in the three months ended September 30, 2014 from $89.0 million in the three months ended September 30, 2013. Product revenues decreased 9.6% to $37.7 million in the three months ended September 30, 2014 from $41.8 million in the three months ended September 30, 2013. Operating income for the three months ended September 30, 2014 was $43.8 million, compared to $29.8 million for the three months ended September 30, 2013 an increase of 47%. For the three months ended September 3 0, 2014, the company reported net income attributable to the company's shareholders of $16.5 million, or $0.36 per diluted share, compared to $13.0 million, or $0.28 per diluted share, for the three months ended September 30, 2013. Adjusted EBITDA for the three months ended September 30, 2014 was $69.2 million, compared to $60.3 million for the three months ended September 30, 2013, an increase of 14.9%. Adjusted EBITDA for the nine months ended September 30, 2014 was $199.6 million, compared to $175.7 million for the nine months ended September 30, 2013, an increase of 13.6%. The reconciliation of GAAP net cash provided by operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flows information is set forth below in this release. Net cash provided by operating activities was $178.8 million, in the nine months ended September 30, 2014, compared to $32.2 million in the nine months ended September 30, 2013. On November 5, 2014, ORMAT's Board of Directors approved a payment of a quarterly dividend of $0.05 per share pursuant to the company's dividend policy, which targets an annual payoff ratio of at least 20% of the company's net income. The dividend will be paid on December 4, 2014 to shareholders of record as of closing of business on November 20 , 2014. As of September 30, 2014, cash and cash equivalents were $42.5 million. In addition, as of September 30, 2014, the company had $229.1 million of unused corporate borrowing capacity under existing lines of credit with different commercial banks. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 9:00 A.M. ET on Thursday, November 6, 2014. The call will be available through a live, listen-only webcast at www.ormat.com. The call also will be available to investors and analysts by dialing 1-877-511-6790 within the U.S.1
